Citation Nr: 1100189	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-38 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Evaluation of left foot hallux valgus, currently rated 10 
percent disabling.

2.  Evaluation of right foot hallux valgus, currently rated 
noncompensable.

3.  Entitlement to service connection for schizophrenic reaction, 
paranoid type.

4.  Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to December 
1975.

These matters come before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  In those decisions, 
the RO granted service connection for left and right hallux 
valgus, assigning ratings of 10 and 0 percent, respectively, and 
denied entitlement to service connection for schizophrenic 
reaction, paranoid type and entitlement to automobile or adaptive 
equipment or adaptive equipment only.  The Veteran appealed the 
ratings assigned for left and right hallux valgus as well as the 
denials.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran requested Board hearings in Washington D.C. in his 
substantive appeals as to the claims listed on the title page.  
In an October 2010 letter, he indicated that he would prefer to 
attend the hearing "telephonically."  The Board interprets this 
as a request for a videoconference hearing.  As the Veteran has 
the right to a videoconference hearing, and such hearing must be 
scheduled by the RO, the claims must be remanded.  See 38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a),(e), 
20.703 (2010).

Accordingly, the case is REMANDED for the following action:

A videoconference hearing should be 
scheduled for the Veteran.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


